IN THE SUPREME COURT OF IOWA
                                 No. 11–1637

                             Filed February 1, 2013


HARDIN COUNTY DRAINAGE
DISTRICT 55, DIVISION 3,
LATERAL 10,

      Appellee,

vs.

UNION PACIFIC RAILROAD
COMPANY,

      Appellant.



      Appeal from the Iowa District Court for Hardin County, Kurt J.

Stoebe, Judge.



      A railroad appeals from a decision of the district court ordering it

to pay for the costs of replacing a collapsed clay drainage tile under its

roadbed and related damages and attorney fees.        DISTRICT COURT

JUDGMENT REVERSED AND CASE REMANDED FOR DISMISSAL.



      Bruce E. Johnson of Cutler Law Firm, P.C., West Des Moines, for

appellant.



      Michael A. Smith and Shean D. Fletchall of Craig, Smith & Cutler,

LLP, Eldora, for appellee.
                                         2

ZAGER, Justice.

      In this appeal, we must determine under Iowa’s laws relating to

drainage districts, who is responsible for the costs to repair and improve

old underground drainage tiles which run under a railroad roadbed.

Hardin County Drainage District 55 (Hardin County) argues that the

Union Pacific Railroad Company (Union Pacific) should be responsible for

repair of a subterranean drainage tile found under its roadbed, as

railroads are statutorily required to pay for the construction and

maintenance of culverts and bridges occurring at natural waterways on

the railroad’s right-of-way.      Union Pacific counters that underground

drainage tiles are not “culverts” as defined by the relevant statute.

      The district court agreed with the drainage district, finding the

railroad breached its statutory duty to repair the drainage tile. For the

reasons set forth below, we disagree, finding the drainage tile does not fit

the statutory definition of a culvert obligating the railroad to pay for the

necessary repairs.    We therefore reverse the judgment of the district

court and remand the case to the district court for dismissal.

      I. Factual Background and Procedural History.

      Due to ancient glacier activity, much of north central and

northwest Iowa consists of land that simply does not drain well. Up until

drainage systems were installed, the land was either very wet or

consisted of swamps.       In order to transform these lands into the

productive farm land that exists today, farmers began tiling their fields to

allow subsurface drainage. As early as the turn of the century, the Iowa

legislature   recognized   that     in   order   to   efficiently   handle    the

administration of drainage, a statutory scheme was necessary.                What

resulted was Iowa Code chapter 468, entitled Levee and Drainage

Districts and Improvements.
                                     3

        The railroad was built in Hardin County in 1910.           Drainage

District 55 was likely established between 1915 and 1920 in Hardin

County. Drainage districts are divided into divisions and further broken

down by laterals. The one in issue here is the Lateral 10 tile line, which

became a part of Drainage District 55 in 1917.          This lateral serves

approximately forty-four landowners, and the tile in question services

between 560 and 580 acres of farmland. This tile carries both surface

and subsurface water from the west side of the railroad tracks to the east

side.

        In the spring of 2007, workers for Union Pacific noticed a void in

the roadbed under its tracks. In compliance with federal railroad safety

regulations, Union Pacific workers repaired the railroad bed by adding

rock ballast to fill the void. The rock caused the already damaged drain

tile to become plugged, thereby preventing drainage and causing flooding

to farmland on the west side of the roadbed.

        It is estimated that the clay underground drainage tile that is at

issue in this case was installed around 1914, so it has been in use for

nearly a century. It is also thought to have been originally installed by

one of the adjacent landowners, not the railroad. It is likely there are

hundreds of these underground drainage tiles that cross the Union

Pacific railroad bed in Hardin County alone. There are no records as to

the location of these drainage tiles. Additionally, this particular drainage

tile was located 6.62 feet below the bottom of the ditch on the west side

of the railroad bed.    Union Pacific claims it had no knowledge of the

existence of this drain tile, and it is not visible from an inspection of the

area. There is a railroad culvert carrying surface water from the west

side of the roadbed through to the east side located not far from the

disputed drain tile.
                                     4

      On April 12, 2007, the drainage district provided Union Pacific

with the statutory notice under Iowa Code section 468.109 requiring the

railroad to rebuild and reconstruct the damaged tile.        It was initially

difficult to discuss this repair with Union Pacific. However, it was later

determined by the drainage district that the existing tile line had

insufficient capacity to drain the land it served, even in good repair, so it

decided to replace the existing fourteen-inch drain tile with a twenty-one

inch inside-diameter carrier pipe enclosed within a twenty-eight inch

steel carrier pipe.   While Union Pacific did not object to the proposed

repair or replacement, it consistently denied that it was statutorily

obligated to pay for it.

      After completion of the repairs and improvements, Union Pacific

refused to pay the drainage district. As a result, the drainage district

filed a petition at law claiming the railroad breached its statutory duty to

repair; was negligent in its failure to discover the drainage tile; was

negligent in its ballast repair, which caused further damage to the drain

tile and resulted in crop loss; and claimed further relief. The matter was

tried to the court. A decree was entered by the court on July 18, 2011.

In its order, the court awarded damages to the drainage district in the

amount of $47,871 for the costs of the construction, $3055 for permit

fees, $16,788 for surveying, engineering and construction observation,

and $300.64 for administration and publication costs. Additionally, the

district court entered judgment against Union Pacific on a negligence

theory for crop loss in the amount of $22,402, and attorney fees of

$21,553.46.    After timely posttrial motions were denied, Union Pacific

appealed. We retained the case.
                                         5

       II. Standard of Review.

       The case was tried at law, and thus, the scope of review is for

errors at law.     Iowa R. App. P. 6.907 (2009); Johnson v. Kaster, 637
N.W.2d 174, 177 (Iowa 2001) (“Generally, we will hear a case on appeal

in the same manner in which it was tried in the district court.”). 1 Under

this standard of review, “[t]he trial court’s findings carry the force of a

special verdict and are binding on us if supported by substantial

evidence.” Johnson, 637 N.W.2d at 177. We are not, however, bound by

the trial court’s legal conclusions. Am. Family Mut. Ins. Co. v. Petersen,

679 N.W.2d 571, 575 (Iowa 2004). To the extent that key questions in

this appeal involve statutory construction, our review is for correction of

legal error. Chi. Cent. & Pac. R.R. v. Calhoun Cnty. Bd. of Supervisors,

816 N.W.2d 367, 370 (Iowa 2012).

       III. Statutory Framework.

       Iowa Code chapter 468 governs the creation and function of

drainage districts.     The purpose of drainage districts is to build and

maintain drainage improvements that provide for the “drainage and

improvement of agricultural and other lands, thereby making them

tillable or suitable for profitable use.” Chi., M. & St. P. Ry. v. Mosquito

Drainage Dist., 190 Iowa 162, 162, 180 N.W. 170, 170 (1920).                   “The

drainage of surface waters from agricultural lands . . . shall be presumed

to be a public benefit and conducive to the public health, convenience,

and welfare.” Iowa Code § 468.2 (2007). To achieve this goal, counties

may “establish a drainage district and . . . construct whatever [drainage

improvement] is necessary for the public health, convenience, or


       1Even   though the district court’s decision was captioned as a “Decree,” the
entire procedural framework was as an action at law, and no one has argued it was not
tried as a law action.
                                     6

welfare.”   Hicks v. Franklin Cnty. Auditor, 514 N.W.2d 431, 435 (Iowa

1994) (citing Iowa Code § 468.1).

      Once a drainage improvement has been installed, it will eventually

need to be repaired. Section 468.126 requires the board of supervisors

to keep the improvement in repair in the following manner:

      The board at any time on its own motion, without notice,
      may order done whatever is necessary to restore or maintain
      a drainage . . . improvement in its original efficiency or
      capacity, and for that purpose may remove silt and debris,
      [or] repair any damaged structures . . . .

Iowa Code § 468.126(1)(a).

      The board is also allowed to consider replacing a tile line rather

than repairing a tile line, if laying a new tile line would be “more

economical.”     Id. § 468.126(1)(b).      Instead of repairing an old

improvement, the board may elect to construct a new improvement, so

long as more rigorous procedural requirements are met. Id. § 468.126(4).

The costs of repairs or new improvements must be paid from the funds of

the drainage district. Id. § 468.127. If there are insufficient funds on

hand, “the board within two years shall levy an assessment sufficient to

pay the outstanding indebtedness and leave the balance which the board
determines is desirable as a sinking fund to pay maintenance and repair

expenses.” Id.

      Drainage district improvements must necessarily cross railroad

rights-of-way.   Sections 469.109 to 468.112 address how the cost of

these intersections will be allocated between the district and the railroad.

See Chi. & N.W. Transp. Co. v. Webster Cnty. Bd. of Supervisors, 880 F.

Supp. 1290, 1295 (N.D. Iowa), aff’d, 71 F.3d 265 (8th Cir. 1995). When

a proposed improvement crosses a right-of-way, section 468.109 requires

the county auditor to serve notice on the railroad, indicating both the
                                     7

location of the improvement and the plans for how the improvement will

cross the right-of-way. Iowa Code § 468.109; Chi. & N.W. Transp. Co.,

880 F. Supp. at 1295. The railroad company is then directed

      to construct such improvement according to said plans and
      specifications at the place designated, across its right-of-
      way, and to build and construct or rebuild and reconstruct
      the necessary culvert or bridge where any ditch, drain, or
      watercourse crosses its right of way, so as not to obstruct,
      impede, or interfere with the free flow of the water therein,
      within thirty days from the time of the service of such notice
      upon it.

Iowa Code § 468.109. The construction must be done “according to the

plans and specifications prepared by the engineer” of the drainage

district and must be done within the time specified.        Id. § 468.110.

Should the railroad fail to construct the culvert or bridge within thirty

days, the board may construct the intersection itself and collect the

costs, including any necessary attorney’s fees, from the railroad.       Id.

§§ 468.109, .112.

      If the culvert or bridge that is needed at the intersection is located

at a natural waterway or a place provided by the railroad, then the cost

of the bridge or culvert must be borne by the railroad without

reimbursement from the drainage district. Id. § 468.111. Our statutory
scheme favors levees, ditches, and drains to be placed along the “general

course of the natural streams and watercourses or in the general course

of natural drainage of the lands.” Id. § 468.4. If the culvert or bridge is

not at a natural watercourse or a place chosen by the railroad, then the

railroad must be reimbursed for the cost of the construction ordered by

the district in the notice provided in section 468.109. See Chi., R.I. & P.

Ry. v. Bd. of Supervisors, 194 N.W. 266, 268 (1923). While the railroad is

not reimbursed for whatever costs it incurs in constructing such a bridge

or culvert, it must be reimbursed for any costs it incurs in constructing
                                       8

other improvements that are ordered by the district under sections

468.109 to 468.112.

       Our analysis then centers on two issues. First, we must determine

whether the tile in question is a culvert within the meaning of chapter

468.   If we make the determination that it is a culvert, we must then

determine whether this was a “natural waterway.” If the tile is both a

culvert and is located on a natural waterway or a place chosen by the

railroad, it is the responsibility of Union Pacific to pay for repairs to the

tile. Alternatively, if we find that the tile is not a culvert, or that it does

not occur at a natural waterway or a place chosen by the railroad, the

drainage district is obligated to pay for repairs to the tile.

       This issue was presented to us recently.        See Chi. Cent. & Pac.

R.R., 816 N.W.2d at 369–70. However, in Chicago Central, we declined to

reach the issue because the plaintiff did not seek the appropriate

remedy.   Id. at 374 (holding that a mandamus action, not a claim for

reimbursement, was the appropriate remedy for a railroad demanding

that a drainage district repair an underground tile).

       IV. Analysis.

       A. Statutory Construction.          At its heart, this case involves

statutory construction.      When approaching a statutory construction

issue, we “begin . . . with a firm understanding of our task. It is only to

determine the intent of the legislature.” Andover Volunteer Fire Dep’t v.

Grinnell Mut. Reins. Co., 787 N.W.2d 75, 81 (Iowa 2010). Additionally,

“[w]e generally presume words contained in a statute are used in their

ordinary and usual sense with the meaning commonly attributed to

them.” Gregory v. Second Injury Fund, 777 N.W.2d 395, 399 (Iowa 2010).

“In discerning the meaning of an ambiguous provision, we construe
                                        9

terms according to their accepted usage when they are not defined in the

statute.” Id.

      We also examine statutory language holistically.

            To ascertain the legislature’s intent, we will assess the
      statute in its entirety, not just isolated words or phrases,
      and we will seek to interpret it so that no part of it is
      rendered redundant or irrelevant. We strive for a reasonable
      interpretation that best achieves the statute’s purpose and
      avoids absurd results. . . .

            Legislative intent is ascertained not only from the
      language used but also from the statute’s subject matter, the
      object sought to be accomplished, the purpose to be served,
      underlying     policies,  remedies    provided,   and     the
      consequences of the various interpretations.

State v. McCullah, 787 N.W.2d 90, 94–95 (Iowa 2010) (citations and

internal quotation marks omitted).

      B. Intent of the Legislature.

      1. What the legislature intended to accomplish. We do not interpret

words or phrases in a vacuum.               In order to determine what the

legislature intended to be considered a culvert, we must begin with an
analysis of what the legislature intended to accomplish with its statutory

scheme. Chapter 468 is designed to encourage the “drainage of surface

waters from agricultural lands and all other lands.”              Iowa Code

§ 468.2(1). As noted above, the primary responsibility for this belongs to

the drainage districts.     Id. § 468.1.       Here, we are presented with a

drainage tile of unknown origin, maintained in order to drain surface and

subterranean    water     for   agricultural    purposes.   The   railroad   is

responsible for constructing or repairing culverts and bridges where the

railroad’s presence obstructs the natural flow of water. Id. § 468.111.

      We are mindful of the entire statutory scheme the legislature

imposed when determining the intent of the legislature. See McCullah,
                                    10

787 N.W.2d at 94. Hardin County argues the railroad should repair any

drainage structure that is located at or under its right-of-way. We do not

believe this is what the legislature intended. It is reasonable to require a

railroad to bear the initial expense of constructing or reconstructing

structures such as culverts and bridges, to maintain the natural flow of

water through its roadbed.      It is equally reasonable to require the

railroad to keep these culverts and bridges in proper repair to allow the

natural flow of water.    Iowa Code § 468.111.      The legislature clearly

intended that the railroad bear the expense of ensuring that water would

continue as it would without the obstruction of a railroad.          See id.

§ 468.111. However, this responsibility is limited by statute to culverts

and bridges.    Id. §§ 468.111, .113.     This also makes sense, as the

railroad should not be responsible for artificial underground drainage

improvements that would be needed whether the railroad was there or

not. The costs of these repairs are, by statute, the responsibility of the

drainage districts. Id. § 468.126. The statutory scheme described above

supports this conclusion. It gives primary responsibility to the drainage

district for the repair, maintenance, and improvement of the drainage

systems under its control.     On the other hand, it gives the railroad

responsibility for constructing, reconstructing, and maintaining the

culverts and bridges which cross its roadbeds.      See id. § 468.126; id.

§ 468.109.

      Our    prior   caselaw   supports    this   allocation   of   financial

responsibility as well in a situation not governed by this statute.       “If

waters that do not belong there are brought upon that area, [and] it is

not shown to have been through any act or fault of [the defendant

railroad company], [the defendant railroad company] cannot be held
                                      11

responsible for it.”   Hinkle v. Chi., R.I. & P. Ry., 227 N.W. 419, 420

(1929).

       2. Definition of a culvert. Chapter 468 provides several definitions

to aid in statutory interpretation, but it does not include a definition of

the word “culvert.” Iowa Code § 468.3. The dictionary defines culvert as

“a transverse drain or waterway (as under a road, railroad, or canal).”

Webster’s Third New International Dictionary 553 (unabr. ed. 2002). In

an unpublished decision, our court of appeals examined a similar issue

in the context of drainage ditches and found multiple definitions of the

word “culvert” that included the word “drain.” Chi. Cent. & Pac. R.R. v.

Calhoun Cnty. Bd. of Supervisors, No. 10–0061, 2010 WL 4484202, at *5

(Iowa Ct. App. 2010), aff’d, 816 N.W.2d 367 (Iowa 2012) (providing

multiple definitions of the word “culvert”).            Similarly, the U.S.

Department of Transportation publishes a Culvert Inspection Manual that

the district court admitted into evidence. The definition provided there

indicates a culvert is “[a] drainage opening beneath an embankment,

usually a pipe, designed to flow according to open channel equation.”

Like the other definitions that include the word “drain,” it indicates that

a culvert is a very specific type of drain.

       Iowa Code Chapter 468 uses both terms—“drain” and “culvert.”

The fact that our legislature uses the term “drain,” particularly in the

context of the railroad, demonstrates that it understood that drains,

such as the drainage tile in question, regularly crossed railroad rights-of-

way.      See, e.g., Iowa Code § 468.5 (“When any such ditch or drain

crosses any railroad right-of-way. . .”); id. § 468.109 (listing “levee, ditch,

drain, or watercourse” as forms of water transportation). The dictionary

defines drain as “[a]n artificial channel by means of which liquid or other
                                     12

matter is drained or carried off.”     Webster’s Third New International

Dictionary 685 (unabr. ed. 2002).

      In contrast to a very general dictionary definition, Union Pacific

presented testimony from Mark McCune, the railroad’s Director of

Structures Design, as to the definition of a culvert recognized in the field

of railroad engineering.    He testified that a culvert’s function is to

“provide passage from one side of the railroad embankment to the other,

normally for water.” Additionally, he testified that each end of a culvert

opens to the air. In contrast, the drainage tile at issue here is part of a

larger system of tiles that does not open to the air.    Further, McCune

testified that the American Railway Engineering and Maintenance-of-Way

Association (AREMA) publishes a technical manual that indicates the

technical definition of culvert in the railroad context excludes subsurface

water. Specifically, it refers to a culvert as “being an enclosed channel

substituted for an open waterway.”

      Hydrologist Chris Vokt presented a very similar definition. After

being asked about the technical definition of a culvert, he testified,

“Culverts typically found under railroads and roads, open both ends.

And the culverts are open to the air. They pass surface to surface runoff,

and they typically just extend from one side of the embankment to the

other.”   Here, of course, the drainage tile specifically exists to drain

subsurface waters and does not function in the manner in which a

culvert is by definition intended to function.

      While not dispositive, the legislature has defined culverts in

another context.   As used in the highway context, the Code defines a

culvert to

      include[] any structure not classified as a bridge which
      provides an opening under the roadway, except that this
      term does not include tile crossing the road, or intakes
                                      13
      thereto, where tile is part of a tile line or system designed to
      aid subsurface drainage.

Iowa Code § 309.1(3).

      The legislature has also discussed the responsibility for railroad

crossings in other contexts.      Iowa Code section 327F.2 provides that

“[e]very railroad company shall build, maintain, and keep in good repair

all bridges, abutments, or other construction necessary to enable it to

cross over or under any canal, watercourse. . . .”         Finally, Iowa Code

section 476.27 requires other public and/or government utilities to be
responsible for costs of construction and maintenance of underground

pipe railroad crossings. If the legislature had intended Iowa Code section

468.111 to apply to all drains, it would have simply used the word

“drain” rather than culvert or bridge. It used the word “drain” in other

sections   of   the   chapter,   including   in   the   context   of   railroads.

Additionally, the more specific definition of culvert does not apply to the

drainage tile in question. Based upon the plain definition of a culvert,

and the language and structure of the legislation, we conclude that the

drainage tile is not a culvert in the context of Iowa Code section 468.111.

      Because we reach the conclusion that the drainage tile is not a

culvert, we need not reach the remaining issue of whether the drainage

tile occurs at a natural waterway or in a place chosen by the railroad.

The railroad is not responsible for the repairs to this drainage tile or the

other related damages. Additionally, based on our decision, we need not

reach the other issues raised by the parties on appeal.

      V. Disposition.

      For the reasons stated above, we hold the railroad is not statutorily

obligated to pay for repairs or improvements to the subterranean
                                   14

drainage tile at issue. We reverse the judgment of the district court and

remand for entry of an order dismissing this case with prejudice.

      DISTRICT     COURT      JUDGMENT       REVERSED       AND     CASE

REMANDED FOR DISMISSAL.